 1
                                                                              FILED IN THE
 2                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 3
                                                                     May 13, 2019
 4                                                                       SEAN F. MCAVOY, CLERK


 5
                          UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF WASHINGTON
 7
 8
     UNITED STATES OF AMERICA,                     No. 2:18-CR-00232-TOR-20
 9
10                       Plaintiff,                ORDER GRANTING
                                                   DEFENDANT’S MOTION FOR
11                       v.                        PERMISSION TO TRAVEL
12
     MICHAEL ADAM WHITE,                           MOTION GRANTED
13
                                                     (ECF No. 361)
14                       Defendant.
15
           Before the Court is Defendant’s Unopposed Motion for Permission to
16
     Travel, ECF No. 361. Defendant recites in his motion that his Pretrial Services
17
     Officer in Las Vegas, Nevada, Mr. Moorehead, has no objection to this motion.
18
     United States Attorney George Jacobs has reviewed Defendant’s motion and defers
19
     to U.S. Probation and the Court, ECF No. 367.
20
           Specifically, Defendant requests permission to travel to Lander, Wyoming
21
     leaving Las Vegas, Nevada, by car on Thursday, May 23, 2019 and returning on
22
     Sunday, May 26, 2019. Additionally, Defendant requests to travel to Indianapolis,
23
     Indiana by plane leaving Thursday, June 6, 2019 and returning to Las Vegas,
24
     Nevada on Sunday, June 9, 2019, ECF No. 361.
25
           IT IS ORDERED, that Defendant’s Motion, ECF No. 361, is GRANTED.
26
     Defendant is permitted to travel to Lander, Wyoming and Indianapolis, Indiana as
27
     noted above. Prior to departure Defendant shall provide Pretrial Services the
28



     ORDER - 1
 1   address where he will reside and a phone number where he can be contacted at any
 2   time.
 3           All other terms and conditions of pretrial release not inconsistent herewith
 4   shall remain in full force and effect.
 5           IT IS SO ORDERED.
 6           DATED May 13, 2019.
 7
 8                                 _____________________________________
                                             JOHN T. RODGERS
 9                                  UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
